Title: To Thomas Jefferson from Caesar Augustus Rodney, 22 April 1808
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dear Sir 
                     
                     Wilmington April 22. 1808
                  
                  The embargo appears to be considered by all parties as a wise & salutary measure. With the exception of a little band, there is no division in the country on the subject. to give efficacy to the law requires constant vigilance & exertion on the part of our revenue officers. The happiest consequences I believe will result from its rigid execution, whilst a system of evasion will defeat & prevent the good effects, expected to flow from it. I really wish in addition to the penalties & forfeitures contained in the acts, all persons concerned in contravening any of their provisions, had been subjected to punishment by fine & imprisonment, or conviction by indictment. I am glad to hear that congress will strenthen the existing laws on the subject before they adjourn as the coasting trade furnishes the means, at present, of a shameful evasion.
                  Col. McClane informs me that from this port more flour has been shipped coastwise since the embargo than ever there was before in the same time, or even since the first commencement of the government. The general port for which these vessels clear out is Portland. This is the ostensible mart. But most of them are really bound for Passamaquoddy or Moose island, which are separated from the British territories by very narrow channels. A certificate from our officers there, will cancel the bonds which are given under existing regulations & the goods may easily find their way afterwards to the British. nothing but force employed in that quarter, under active vigilant & prudent officers can effectually prevent this clandestine commerce. This secret transportation across from our territories to the British must be cut off, or they will supply their islands from this source. Some vessels however have sailed, with a view to be blown off to the west Indies, for at the present prices of provisions, a good voyage may be made after deducting all the forfeitures & penalties of transgression. A schooner laden with 700 barrels of flour now at the wharf is suspected to be bound really for Barbados. I have requested the collector to be extremely particular as to the sureties in the bonds, as the embargo is so popular here that but one or two tory merchants will be concerned in evading it. The consequence was, that no safe person would enter as surety, & the vessel has not sailed. I believe the citizens will have a meeting to discountenance this disgraceful traffic. They are about to publish 1,000 copies of Mr. Adam’s excellent letter, to distribute throughout the State.
                  You have seen no doubt before this, Mr Roscoes & Mr. Barings pamphlets both of which I have read with peculiar pleasure, & trust they will open the eyes of the people of England, & assist in removing the present ministry. With their successors our affairs could be readily arranged.
                  Mr. Anderson’s report to the senate would have pleased me better, had his resolutions contemplated the expatriating all vessels which shall take British protections, as well as their captains, for there will be found men to command vessel who will not mind expatriation.
                  I believe Col: Hall the late Governor of this State from motives purely patriotic would accept of the station of a Brigadier in the army. He was Colonel of the Delaware regiment & commanded it in the battles of Brandywine, Germantown &c. He is not old & enjoys excellent health & possesses every qualification of a good officer. On this account I mention his name. His character is known I believe to Genl. Dearborn. In making the military arrangements it will I fear be difficult to find men perfectly qualified for these responsible stations. To select individuals of sufficient knowledge talents & experience, combined with correct political characters, is not an easy task. Col: Hall has been uniform from the revolution & has always manifested a steady adherence to principles. He has had the benefit of a liberal education & is a lawyer by profession. His late situation may also recommend him, as he is the only Republican Governor we have had since the war.
                  I enclose you another letter from Liverpool shewing the amount of goods imported there from America. In exchange for these, we must have taken an equal portion of her manufactures. The export duties on some articles are I beleive, considerable
                  The people of England must feel sensibly the effects of an embargo before long. May it produce the most favourable result for our peace & happiness.
                  The affairs of Pennsylvania are in a favourable way & I flatter myself it will be once more rescued from the grasp of Federalism. The electoral [ticket] will support the nomination, & will so declare themselves before the election. Even Delaware I beleive will on this occasion act correctly. My constant attendance, since my return, on the courts at New Castle has prevented my answering your last favor before this. I sincerely hope you have perfectly recovered from your late indisposition. With great esteem & respect I remain Dear Sir 
                  Yours truly & Affecy.
                  
                     C. A. Rodney 
                     
                  
               